Citation Nr: 1824205	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1.  What evaluation is warranted for coronary artery disease, status post myocardial infarction, between August 10, 2005 and August 6, 2012? 
 
2.  What evaluation is warranted for coronary artery disease, status post myocardial infarction, since August 7, 2012? 
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1969 to April 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   The case was certified to the Board by the Houston, Texas RO.
 
In February 2016, the Veteran testified at a video conference hearing before the undersigned and a transcript is of record.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The issues of evaluation for coronary artery disease, status post myocardial infarction since August 7, 2012; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
Between August 10, 2005 and August 6, 2012, the Veteran's coronary artery disease was manifested by a workload of 3 Metabolic Equivalents of Task causing symptoms of dyspnea, fatigue, angina, dizziness, or syncope.
 
CONCLUSION OF LAW
 
The criteria for a 100 percent evaluation for coronary artery disease, between August 10, 2005 and August 6, 2012, were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. Due Process
 
VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  
 
II. Laws and regulation
 
The Veteran claims entitlement to  an initial rating higher than the currently assigned 60 percent, for his coronary artery disease, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).
 
With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
Coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  That Diagnostic Code provides that a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 Metabolic Equivalents of Task but not greater than 5 Metabolic Equivalents of Task resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent.
 
A 100 percent rating is warranted for chronic congestive heart failure; or workload of 3 Metabolic Equivalents of Task or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; left ventricular ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.
 
When evaluating disabilities of the cardiovascular system under Diagnostic Code 7005, it must be ascertained whether cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2017).
 
During the pendency of this claim, the section of the rating schedule applicable to the cardiovascular system was amended effective from October 6, 2006.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).  The amendments did not involve changes to the rating criteria, which are identical in every respect to the criteria in effect prior to October 6, 2006.  Id.  The only change relevant to this claim was the addition of 38 C.F.R. § 4.100, the provisions of which are set forth above.
 
The Veteran was seen for a heart examination in November 2010.  This examination revealed that the appellant's left ventricular ejection fraction was 50 percent.  His Metabolic Equivalents of Task level due to his cardiac status was between 3 and 5.  The Veteran reported constant symptoms including angina, shortness of breath, dizziness, syncope attacks and fatigue.  These symptoms reportedly occurred constantly.  The Veteran reported congestive heart failure, but on examination it was noted that examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale. 
 
Veteran was provided another heart examination in April 2011.  This examination did not provide a report detailing the appellant's left ventricular ejection fraction but assigned a Metabolic Equivalents of Task level of 3 to 5 based on an interview with the Veteran where he reported dyspnea and fatigue. 
 
The Veteran was provided VA examination again in August 2012.  At this examination his Metabolic Equivalents of Task level was 3-5, again based on interview, with reported symptoms including dyspnea, fatigue, angina, and dizziness.  His left ventricular ejection fraction was 52 percent.  The examination reported that the Veteran did not have congestive heart failure.  The Veteran reported daily symptoms lasting about 15 minutes which were relieved by resting. The Veteran stated that his condition has gotten worse due to shortness of breath and falling asleep when restringing.  The Veteran required continuous medication for control of his heart condition.  An exercise stress test was found to be not required, but an interview-based Metabolic Equivalents of Task test was provided. 
 
The Veteran's available VA treatment records do not show any further evidence of treatment or complaints related to coronary artery disease.  The Veteran has not indicated that he has received any other treatment related to his coronary artery disease, and there is no medical evidence indicating any further symptomatology that that found at the VA examinations.
 
The results of the Veteran's VA examinations show that examiners regularly found that the appellant's coronary artery disease was manifested by a Metabolic Equivalents of Task level of 3 to 5, and by complaints of dyspnea, fatigue and angina.  As a 100 percent rating is warranted where a workload of 3 Metabolic Equivalents of Task or less results in dyspnea, fatigue, angina, dizziness, or syncope it follows that the requirements for a 100 percent rating have been met.  In reaching this decision the Board acknowledges that the range provided by examiners included a finding of a Metabolic Equivalents of Task of 4 and 5, however, the provisions of 38 C.F.R. § 4.7 dictate that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 

The claim is granted,
 
 
ORDER
 
Entitlement to a 100 percent disability rating for coronary artery disease, status post myocardial infarction, between August 10, 2005 and August 6, 2012, is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
During the February 2016 hearing, the Veteran noted that he received treatment from VA facilities and that he would be attending an appointment later that day related to his heart condition.  His last VA examination of record was in 2012.  No medical records following the date of the hearing are included in the record.  Thus, on remand, the AOJ should obtain any outstanding, relevant VA medical records.  Additionally, given that it has been almost six years since the last examination of record the Board finds that an additional VA examination is needed to accurately address the current severity and manifestations of the Veteran's service-connected coronary artery disease.
 
The Veteran stated he has not been working since 2005 due to his service-connected injuries and diseases, and that entitlement to a total disability rating based on individual unemployability is in order.  He also filed an application for increased compensation based on unemployability in May 2012.  When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim is included in the current appeal, and a remand for development of the issue is appropriate.  Id. 
 
Finally, the record reflects that the Veteran has been awarded Social Security Administration disability benefits.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should obtain any outstanding, relevant VA medical records related to treatment for the Veteran's coronary artery disease and associate these records with the claims file.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the current nature and severity of his coronary artery disease.  The examiner must be provided access to the Veteran's VBMS and Virtual VA files for review.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including an exercise stress test and an echocardiogram.  If the examiner determines that contemporaneous exercise stress testing and/or an echocardiogram is not necessary or medically contraindicated, he or she should provide an explanation.
 
The examiner is requested to review all pertinent records associated with the claims file.
 
The examiner should report all signs and symptoms necessary for evaluating the Veteran's coronary artery disease under the rating criteria. In particular, the examiner should address the following:
 
(1) the Veteran's cardiac workload measured in Metabolic Equivalents of Task which result in dyspnea, fatigue, angina, dizziness, or syncope;
 
(2) whether the Veteran has chronic congestive heart failure, and if so, when did that begin;
 
(3) the Veteran's left ventricular ejection fraction; and
 
(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.
 
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the Veteran and his representative of VA's duties to notify and assist in the development of that claim.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The AOJ should then undertake any additional development deemed appropriate pertaining to this claim.
 
5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated by the AOJ. If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


